ITEMID: 001-73164
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF CSIK v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Remainder inadmissible;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses award - domestic proceedings;Costs and expenses award - Convention proceedings
TEXT: 4. The applicant was born in 1955 and lives in Budapest.
5. The applicant was employed by a construction co-operative; his duty was to disinfect pieces of wood with chemicals. On account of various illnesses which the applicant alleged were caused by this activity, he suffered a 40% disability. In September 1989 he instituted proceedings in the Budapest Labour Court. He claimed that his diseases had been caused by the chemicals and that his former employer should pay him compensation. On 20 October 1990 the Labour Court dismissed the action. This judgment was quashed by the Budapest Regional Court on 8 January 1992. The case was remitted to the first instance court.
6. In the resumed proceedings, the respondent employer was replaced by its successor. Between 13 October 1992 and 22 February 1994, the Labour Court held five hearings and obtained an opinion from the Institute of Forensic Medicine. On that date it delivered a judgment and dismissed the applicant’s action. On 9 September 1994 the applicant appealed.
7. After a hearing on 6 September 1995, on 28 February 1996 the Regional Court dismissed the applicant’s appeal.
8. Following the applicant’s successful request of 13 August 1996 to have his case re-opened, the Labour Court held hearings on 5 December 1996, and 24 April and 5 June 1997. By 28 September 1998 the opinions of further two experts were obtained. Another hearing was held on 31 March 1999.
9. On 8 September 1999 the Labour Court dismissed the applicant’s action, holding that the respondent was not liable for the applicant’s sickness.
10. On 30 March 2000 the Regional Court dismissed the applicant’s appeal. On 13 October 2000 the applicant filed a petition for review. On 16 January 2001 the Supreme Court appointed a legal-aid lawyer for him. On 3 April it scheduled a hearing for 14 November 2001.
11. On 6 April 2001 the liquidator of the successor to the applicant’s former employer informed the Supreme Court that the respondent had been liquidated on 1 June and deleted from the company register on 7 October 2000. On 10 May 2001 the Supreme Court interrupted the proceedings until the respondent’s successor joined the proceedings.
12. On 18 September 2001 the applicant requested that the liquidator be allowed to join the proceedings as the defendant’s successor.
13. On 7 November 2001 the Supreme Court dismissed the applicant’s request, observing that the liquidator was not the successor.
14. In separate proceedings, on 7 January 2002 the applicant requested that the proceedings resulting in the defendant’s liquidation be re-opened, since he had never been informed of them. On 1 February 2002 the Regional Court’s Economic Collegium dismissed this request. On 28 April 2003 the Supreme Court dismissed his appeal since the request was incompatible ratione materiae with the relevant provisions of the Code of Civil Procedure and Act no. XLIX of 1991 (“the Insolvency Act”). In its reasoning, the Supreme Court made reference to the fact that, under sections 20 and 82(g) of Act no. CXLI of 2000 on New Co-operatives, the respondent had ceased to exist ipso iure without a successor (section 1(3) of the Insolvency Act).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
